Title: To George Washington from Jonathan Trumbull, Sr., 16 January 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Dear Sir
                            Lebanon 16th Jany 1781.
                        
                        In my letter of the 13th instant was enclosed a Resolution of Congress respecting the garrison at Wyoming.
                        Colo. Denison belonging to that place returning from hence will deliver this—he is a gentlemen of established
                            good character and fully acquainted with the circumstances of that part of the Country. I therefore thought it proper, as
                            he is passing near your Head quarters—to desire him to wait on Your Excellency, and give such information as you will
                            request concerning the importance and necessity of maintaining that post—The circumstances of the inhabitants there, and
                            of their abilities to furnish provisions—They have indeed suffered beyond almost any people. I am, with high Esteem
                            & Consideration Your Excellencys Most Obedient hble Servant
                        
                            Jonth; Trumbull
                        
                    